Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 1 of 32   PageID 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
___________________________________________
                                             )
FEDEX CORPORATION                            )
and SUBSIDIARIES                             )
942 South Shady Grove Road                   )
Memphis, Tennessee 38120                     )
                                             )
                              Plaintiff,     )
                      v.                     )
                                             )
UNITED STATES OF AMERICA,                    )   Civil Case No.
c/o The Honorable William P. Barr            )
Attorney General of the United States of     )
America                                      )
950 Pennsylvania Ave, N.W.                   )
Washington, D.C. 20530                       )
                                             )
c/o D. Michael Dunavant                      )
United States Attorney’s Office              )
167 North Main Street                        )
Suite 800                                    )
Memphis, Tennessee 38103                     )
                                             )
                              Defendant.     )
__________________________________________ )



                                  COMPLAINT
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 2 of 32                       PageID 2




                                       INTRODUCTION

       1.      FedEx Corporation and Subsidiaries (“FedEx”)1 brings this suit to challenge a

regulation issued by the Internal Revenue Service (“IRS”) and the U.S. Department of the

Treasury (“Treasury”) that purports to replace clear legislative text with their preferred policy

choice. This regulatory action is an attempt by administrative agencies to usurp legislative power

in defiance of clear statutory limitations on their rulemaking authority, i.e., the text Congress

wrote and approved. In this instance, that usurpation has resulted in overpayments of more than

$89 million of tax by FedEx. The Supreme Court has mandated that the only way to remove the

“agency fox” from the “legislative henhouse” is to “tak[e] seriously, and apply[] rigorously …

statutory limits on agencies’ authority.” City of Arlington v. FCC, 569 U.S. 290, 307 (2013).

FedEx asks the Court to do so here.

       2.      The Administrative Procedure Act (“APA”) generally provides that a court must

invalidate and set aside agency regulations that are contrary to statute or in excess of statutory

authority (5 U.S.C. § 706(2)(C)), arbitrary or capricious (5 U.S.C. § 706(2)(A)), or procedurally

defective (5 U.S.C. § 706(2)(D)). Here, the regulation in question relates to the foreign-tax-credit

regime. See Treas. Reg. § 1.965-5(c)(1)(ii) (the “Final Rule”). The Internal Revenue Code

provides taxpayers a credit for taxes paid overseas on income earned there. A basic tenet of the

APA is that an agency cannot undo what Congress has done. Yet the Final Rule purports to

eliminate a foreign tax credit granted by Congress for taxes that FedEx and its foreign affiliates

actually paid. The Final Rule also is arbitrary and capricious: it exposes FedEx to increased tax

on future transactions and treats FedEx worse than similarly situated taxpayers based solely on


1 FedEx comprises FedEx Corporation and a group of its affiliated U.S. subsidiaries that filed a
consolidated U.S. federal income tax return for FedEx’s fiscal year ended May 31, 2018
(“FY18”) and for its fiscal year ended May 31, 2019 (“FY19”).


                                                 2
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 3 of 32                       PageID 3




the structure of FedEx’s foreign operations. In addition, the Final Rule is procedurally defective

because the IRS and Treasury2 failed to consider and respond to comments from at least six

interested parties stating that Prop. Reg. § 1.965-5(c)(1)(ii) (the “Proposed Rule,” which was

substantively identical to the Final Rule) was invalid for several reasons. Moreover, the Final

Rule is impermissibly retroactive because it purportedly applies to transactions that occurred

before the enactment of the Code section at issue and more than a year before the Final Rule was

published in the Federal Register. For all of these reasons, the Final Rule is invalid and must be

set aside. Doing so will allow FedEx to use the foreign tax credits Congress authorized.

       3.      In the 2017 Tax Cuts and Jobs Act (“TCJA”) 3 Congress fundamentally changed

how the U.S. taxed corporations, moving from a “worldwide” system in which all of a

company’s worldwide income was taxed to a “territorial” system whereby (subject to certain

exceptions discussed below) only U.S. income is subject to tax in the U.S. To transition between

the two, Congress imposed a new tax under section 965. 4 That “transition tax” targeted earnings


2  Under 26 C.F.R. § 601.601(a)(1) (2020), “[t]he most important [tax] rules are issued as
regulations and Treasury decisions prescribed by the Commissioner [of Internal Revenue] and
approved by the Secretary [of the Treasury] or his delegate.” IRS attorneys in the IRS Office of
Chief Counsel prepare the regulations. Id.; I.R.M. pt. 32.1.6.1 (Aug. 2, 2018) (“The IRS Office
of Associate Chief Counsel is solely responsible for drafting and preparing published
guidance.”). “After approval by the Commissioner, regulations and Treasury decisions are
forwarded to the Secretary or his delegate for further consideration and final approval.” 26
C.F.R. § 601.601(a)(1). Officials from both the IRS and Treasury sign final regulations. I.R.M.
pt. 32.1.6 (Aug. 2, 2018). Accordingly, both the IRS and Treasury are involved in the process of
preparing and issuing a Treasury Regulation.
3 “An Act to provide for reconciliation pursuant to titles II and V of the concurrent resolution on
the budget for fiscal year 2018,” Pub. L. No. 115-97, 131 Stat. 2054 (Dec. 22, 2017).
4 Unless otherwise indicated, all “section” or “Code” references are to the Internal Revenue Code
of 1986, as amended (26 U.S.C.) (I.R.C.), and all “Treasury Regulation” or “Treas. Reg.”
references are to the Treasury Regulations (26 C.F.R.) issued under the Code. Appendix A
contains a copy of some of the pertinent Code provisions at issue in this litigation. The TCJA
subsequently amended these Code provisions, which were in effect at the time of the transactions
at issue in this case.


                                                3
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 4 of 32                       PageID 4




that had been invested offshore—in subsidiaries called “controlled foreign corporations” or

“CFCs” in the Code—and not returned to, or taxed in, the U.S. In essence, even though foreign

tax had been paid on those foreign earnings, U.S. tax on those earnings had been “deferred” —

i.e., not paid—until the passage of the TCJA. Under the section 965 transition tax, U.S.

shareholders like FedEx had to pay a one-time tax on those deferred foreign earnings that had

been invested in their CFCs (even though those earnings had not been returned to the U.S.).

         4.    Congress recognized that not all of a U.S. taxpayer’s offshore companies are

profitable. Accordingly, the transition tax was computed by offsetting (i.e., subtracting one from

the other) the negative earnings and profits of a taxpayer’s foreign corporations (which were a

valuable tax attribute) against the positive earnings and profits of other related foreign

corporations, and then taxing the net amount. The amount of positive earnings and profits offset

by the negative earnings and profits to arrive at that net number is called the “Offset Earnings” of

a CFC.

         5.    In section 965(b)(4)(A), Congress characterized those Offset Earnings as

previously taxed income (or “PTI”) only “for purposes of applying section 959.” (Section 959

provided that certain amounts of the earnings and profits of foreign subsidiaries are treated as

PTI.) Congress did not characterize Offset Earnings as PTI for purposes of the transition tax

more broadly. It did not characterize Offset Earnings as PTI for purposes of all of the foreign-

tax-credit provisions of the Code. Even though it did so for different rules in the very next

subparagraph (section 965(b)(4)(B)), it did not characterize Offset Earnings as PTI for purposes

of the entirety of the Code. Instead, Congress directed that Offset Earnings be characterized as

PTI only “for purposes of applying section 959.” Words, particularly words in highly technical

laws like the Code, have meaning.




                                                 4
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 5 of 32                        PageID 5




       6.      PTI is a fundamental concept at the heart of the interaction between the foreign-

tax-credit regime on the one hand, and the rules governing the taxation of a U.S. shareholder’s

foreign subsidiaries on the other. The latter set of rules is known colloquially to tax practitioners

as “Subpart F” for the subpart of the Code in which those rules reside. As a general matter, these

two sets of rules ensured that when CFC income was taxed under Subpart F, a U.S. shareholder

could claim a credit for foreign taxes related to such income. Section 960(a)(3) 5 was the

provision that provided credits for any foreign taxes paid on PTI that had not previously been

claimed as a credit by the U.S. shareholder. Based on its plain language, section 960(a)(3)

provided a credit for foreign taxes paid on Offset Earnings (when such earnings were brought

back to the U.S.) because such earnings were characterized as PTI solely “for purposes of

applying section 959” (and not for any other purposes) and because foreign taxes paid on those

earnings had not been previously allowed as a credit. 6



5 Congress amended section 960 as part of the enactment of the TCJA. Pub. L. No. 115-97,
§ 14301(b), 131 Stat. 2221 (Dec. 22, 2017). New section 960 applies “to taxable years of
foreign corporations beginning after December 31, 2017, and to taxable years of United
States shareholders in which or with which such taxable years of foreign corporations end.”
Id. at § 14301(d), 131 Stat. 2225. For U.S. federal income tax purposes, FedEx and its
foreign subsidiaries are on a fiscal year that ends on May 31. Thus, old section 960
continued to apply to distributions that occurred on or before May 31, 2018. This includes
the FY18 Distributions (defined and explained in paragraphs 38 through 44). A copy of old
section 960 is included in the attached Appendix.
6  As a simple example, consider a U.S. shareholder that wholly owns two CFCs. CFC1 has
$1,000 of earnings and profits, on which it paid $250 in foreign taxes. CFC2 has negative
earnings and profits (a deficit) of $500 and never paid any foreign taxes. For purposes of
calculating the transition tax, CFC1’s positive earnings (of $1,000) are reduced by CFC2’s
negative earnings (of $500) such that the U.S. shareholder’s transition tax is based on the
remainder ($500) of CFC1’s positive earnings. The U.S. shareholder credits $125 (half) of the
foreign taxes paid on that $500 of earnings. But CFC1 still has another $500 of earnings—the
Offset Earnings—and another $125 of foreign taxes that were paid on those earnings. When
CFC1 distributes that remaining $500 of earnings (i.e., the Offset Earnings), the U.S. shareholder
is entitled to credit the remaining $125 in foreign taxes that CFC1 paid on those earnings.


                                                  5
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 6 of 32                       PageID 6




       7.      Congress did more than think about the foreign-tax-credit implications of the

transition tax—it enacted specific rules and restrictions. Section 965(g) and other provisions

placed limitations on the foreign tax credits associated with income taxed under the transition

tax. Nothing in section 965(g) or the other provisions of the TCJA, however, removed the

entitlement to foreign tax credits granted by section 960(a)(3) for foreign taxes paid on Offset

Earnings.

       8.      Dissatisfied with Congress’s policy choice, the IRS and Treasury issued the Final

Rule, which replaced clear legislative text with the IRS and Treasury’s preferred policy choice to

eliminate foreign tax credits that the Code expressly authorized.

       9.      FedEx received distributions of Offset Earnings in the U.S. during FY18; FedEx’s

foreign subsidiaries had paid foreign taxes on those Offset Earnings. Accordingly, the Code

provided FedEx a credit for the foreign taxes paid by its foreign subsidiaries on the Offset

Earnings that were distributed to FedEx in FY18.

       10.     FedEx would have challenged the validity of the Final Rule soon after the IRS

and Treasury issued it, but this Circuit currently prohibits a pre-enforcement challenge to the

validity of a tax regulation. See CIC Servs. LLC v. United States, 925 F.3d 247 (6th Cir. 2019),

cert. granted, 140 S. Ct. 2737 (2020). Consequently, FedEx had to treat the Final Rule as valid

on its original U.S. federal income tax returns and file refund claims reflecting the credits that

Congress authorized but the IRS purported to eliminate. Because the Final Rule is invalid, FedEx

asks this Court to set aside the Final Rule, determine that FedEx satisfied all of the requirements

for the refunds requested for FY18 and FY19, and order the U.S. to refund the U.S. federal

income tax overpayments attributable to the denial of foreign tax credits under the Final Rule.




                                                 6
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 7 of 32                         PageID 7




                                             PARTIES

         11.     FedEx Corporation is a corporation organized and existing under the laws of the

State of Delaware, having its principal place of business at 942 South Shady Grove Road,

Memphis, Tennessee. FedEx Corporation is the common parent of a worldwide group of

affiliates (the “FedEx Group”). FedEx Corporation and its affiliated U.S. subsidiaries (“FedEx”

as previously defined) filed a consolidated U.S. federal income tax return for FY18 and for

FY19.

         12.     Defendant United States of America is the federal government formed under the

Constitution of the United States of America with its capital in Washington, D.C.

                                  JURISDICTION AND VENUE

         13.     FedEx brings this action to recover overpayments of U.S. federal income tax

arising under the Code in the amounts of $145,578 for the taxable year beginning June 1, 2017,

and ended May 31, 2018 (i.e., FY18), and $89,006,415 for the taxable year beginning June 1,

2018, and ended May 31, 2019 (i.e., FY19).

         14.     FedEx also seeks a judgment by this Court that Treas. Reg. § 1.965-5(c)(1)(ii)

(i.e., the Final Rule) is invalid under the APA, 5 U.S.C. § 706.

         15.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1346(a)(1). Because this action also arises under the federal APA, 5 U.S.C. § 706, this Court has

federal question jurisdiction under 28 U.S.C. § 1331. This Court has authority to grant the relief

requested under 5 U.S.C. § 706 and 28 U.S.C. §§ 2201 and 2202.

         16.     Venue is proper in the United States District Court for the Western District of

Tennessee under 28 U.S.C. § 1402, as FedEx Corporation has its principal place of business in

this district.

         17.     The prerequisites to the suit in sections 6532 and 7422 have been satisfied.


                                                  7
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 8 of 32                      PageID 8




               THE APPLICABLE LAW AND THE RULEMAKING PROCESS

                                   The Statutory Framework

         18.    Historically, the United States taxed U.S. corporations on income earned

anywhere in the world (i.e., worldwide taxation). Before the early 1960s, Congress chose not to

currently tax foreign income earned abroad by foreign subsidiaries of U.S. corporations. Instead,

income tax was due only when those foreign subsidiaries paid a dividend.

         19.    In 1962, Congress implemented the Subpart F “anti-deferral” regime, which

immediately taxed certain types of foreign income (“Subpart F income”). Once taxed, Subpart F

income was characterized as PTI under section 9597 and could be distributed to the U.S.

shareholder without any additional U.S. tax.

         20.    Congress had also established a tax credit for U.S. taxpayers that paid taxes to a

foreign country (under section 901), and a tax credit for a U.S. shareholder for foreign income

taxes paid by a foreign corporation owned in whole or part by the U.S. shareholder (under

sections 902 and 960). 8 This foreign tax credit allowed U.S. taxpayers to reduce their U.S. tax

liability based on any foreign taxes paid or deemed paid to a foreign country. Before the TCJA,

CFCs combined their foreign taxes into a “pool.” A U.S. taxpayer who was a shareholder of a

CFC could claim credits from that pool when it included earnings relating to that tax pool in its

U.S. taxable income. The income and the taxes did not need to be precisely related to each other;

being in the same pool was sufficient.

         21.    The foreign-tax-credit regime and the Subpart F regime worked together

successfully for many years. Because the earnings included in Subpart F income were often


7   A copy of old section 959 is included in the attached Appendix.
8   A copy of old section 902 is included in the attached Appendix.


                                                 8
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 9 of 32                       PageID 9




subject to foreign tax and immediately included in U.S. taxable income, section 960(a)(1)

provided immediate creditability of those foreign taxes when there was an actual income

inclusion under Subpart F. Section 960(a)(3) backstopped section 960(a)(1). As a catchall

provision, section 960(a)(3) provided a credit for foreign taxes paid on a PTI distribution that had

been taxed by a foreign country but was not previously deemed to have been taxed in the U.S.

These two provisions ensured that foreign tax credits were always available to offset U.S. taxes.

          22.   On December 22, 2017, the President signed the TCJA into law. The TCJA

transitioned the U.S. from a worldwide taxation system to a partial “territorial” taxation system

and provided rules (under section 965) for transitioning between the two systems.

          23.   Section 965(a) generally imposed a one-time tax on foreign income that had not

previously been taxed in the U.S. (“deferred foreign income”). It did this by increasing the

taxpayer’s Subpart F income by the amount of that taxpayer’s deferred foreign income. In

computing this “section 965(a) inclusion,” section 965(b)(1) “offset” the negative earnings and

profits of the taxpayer’s CFCs against the positive earnings and profits of its other CFCs. That

offset occurred by subtracting the negative earnings from the positive earnings. This net amount

was the amount of deferred foreign income that was subject to the one-time tax under section

965(a).

          24.   Under section 965(b)(4)(A), the positive earnings that were offset by the negative

earnings (i.e., the Offset Earnings) were not actually included in the U.S. shareholder’s income

under section 951(a). 9 However, section 965(b)(4)(A) characterized Offset Earnings as PTI “for

purposes of applying section 959” and section 959 provided that amounts included in income are

not again included in income. The statute thus treated Offset Earnings as PTI (“section 965(b)


9   A copy of old section 951 is included in the attached Appendix.


                                                 9
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 10 of 32                       PageID 10




PTI”) when the CFC distributed those earnings to the U.S. shareholder; consequently, Offset

Earnings were not included in U.S. taxable income upon that distribution.

       25.     This result makes sense. Congress was transitioning to a new system. It knew that

companies had deferred income, losses, and foreign tax pools overseas. Section 965(b) allowed

companies to offset the profits with the losses for purposes of calculating the transition tax. This

simply permitted real losses to offset real income—a reasonable result.

       26.     Because section 960(a)(1) applied only to amounts “included under section

951(a),” the foreign taxes paid on Offset Earnings remained available after the section 965

inclusion for future use as tax credits when those earnings were actually distributed to the U.S.

This also makes sense. These foreign taxes were actually paid on Offset Earnings and the U.S.

shareholder should get a credit in the future when they are brought into the U.S. taxing system.

By definition, Offset Earnings were not amounts included in U.S. income. These two provisions

reflect a policy choice that Congress made in the transition to the new tax system.

       27.     Nothing in section 965 or in any other part of the Code disallows the credits for

foreign taxes associated with Offset Earnings. When Congress intends to disallow foreign tax

credits, it does so expressly. See, e.g., sections 901(k), (l), and (m) (pre-TCJA provisions that

generally disallowed foreign tax credits in certain circumstances). None of these credit-

disallowing provisions applied to eliminate the credit for foreign taxes paid on Offset Earnings.

Congress is equally explicit when it intends to limit credits. Section 904 limited the amount of

foreign tax credits that can offset U.S. federal income tax liability in a given taxable year, and

FedEx properly applied these limits in determining its utilization of foreign tax credits in FY18

and FY19. Collectively, these statutory provisions show that Congress knows how to disallow or

limit credits when it wants to.




                                                10
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 11 of 32                      PageID 11




       28.     Because no part of the Code disallowed the credits for foreign taxes associated

with Offset Earnings, the normal foreign-tax-credit provisions of the Code that were effective at

the time of the FY18 Distributions (described in paragraphs 38 through 44 below) continued to

apply. Specifically, under section 960(a)(3), when the Offset Earnings were distributed to a U.S.

shareholder, the U.S. shareholder could credit the foreign taxes associated with Offset Earnings,

thus utilizing the valuable tax attribute that Congress had expressly left to the U.S. shareholder.

The ability to use those credits encouraged companies to return earnings to the U.S., thereby

achieving one of the primary goals of the TCJA.

                            The Rulemaking Process and the Final Rule

       29.     On August 1, 2018, the IRS and Treasury issued proposed regulations under

section 965,10 including Prop. Reg. § 1.965-5(c)(1)(ii) (i.e., the Proposed Rule). The Proposed

Rule provided as follows:

       Foreign income taxes deemed paid by a domestic corporation under section
       960(a)(3) with respect to a distribution of section 965(a) previously taxed
       earnings and profits or section 965(b) previously taxed earnings and profits
       include only the foreign income taxes paid or accrued by an upper-tier foreign
       corporation with respect to a distribution of section 965(a) previously taxed
       earnings and profits or section 965(b) previously taxed earnings and profits from a
       lower-tier foreign corporation. No credit is allowed under section 960(a)(3) or any
       other section for foreign income taxes that would have been deemed paid under
       section 960(a)(1) with respect to the portion of a section 965(a) earnings amount
       that is reduced under [section 965(b)].

       30.     In the Preamble to the Proposed Section 965 Regulations, Treasury made the

following statement regarding the Proposed Rule:

       [B]ecause section 965(b) previously taxed earnings and profits are treated as
       having been included in a United States shareholder’s income under section
       951(a), foreign income taxes that would have been deemed paid with respect to

10Guidance Regarding the Transition Tax Under Section 965 and Related Provisions, 83 Fed.
Reg. 39514 (proposed Aug. 9, 2018) (to be codified at 26 C.F.R. pt. 1) (the “Proposed Section
965 Regulations”).


                                                11
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 12 of 32                       PageID 12




         section 965(b) previously taxed earnings and profits under section 960(a)(1) had
         such amounts actually been included in income are treated as having been deemed
         paid, with the result that no credit is allowed under section 960(a)(3) or any other
         provision of the Code for such taxes. 11

         31.      The following taxpayers, taxpayer representatives, and industry groups submitted

at least six comment letters telling the IRS and Treasury that the Proposed Rule contradicted

section 965(b)(4)(A) and section 960(a)(3); undermined the policy behind the foreign-tax-credit

system; and ignored Congressional intent:

               a. Tax Executives Institute, Inc. (“TEI”)12 (Comment Letter of Oct. 9, 2018);

               b. Walgreens Boots Alliance, Inc. (Comment Letter of Oct. 9, 2018);

               c. The Information Technology Industry Council13 (Comment Letter of Oct. 7,

                  2018);

               d. Baker & McKenzie LLP (Comment Letter of Oct. 5, 2018);

               e. Hanesbrands, Inc. (Comment Letter of Oct. 4, 2018); and

               f. U.S. Chamber of Commerce 14 (Comment Letter of Oct. 3, 2018).

         32.      No commenter suggested that the Proposed Rule was valid or that Congress had

granted to the IRS and Treasury the authority to override the Code.


11   Guidance Regarding the Transition Tax, 83 Fed. Reg. at 39530.
12  TEI is the leading corporate tax organization in the United States. It has nearly 7,000
members, aligned in 57 separate chapters, and represents over 2,800 of the largest businesses in
the United States, Canada, Europe, and Asia.
13 The Information Technology Industry Council represents the interests of the information and
communications technology industry, including member companies that are among the global
leaders in innovation.
14 The U.S. Chamber of Commerce is the world’s largest business organization representing
companies of all sizes across every sector of the economy. Its members range from small
businesses and local chambers of commerce to leading industry associations and large
corporations.


                                                  12
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 13 of 32                     PageID 13




       33.     On October 18, 2018, only nine days after the comment period had closed, the

Treasury Department’s Deputy Assistant Secretary (International Tax Affairs) and Special

Advisor on International Taxation publicly stated that, despite the comments submitted, their

view of the validity of the Proposed Rule had not changed.

       34.     On December 20, 2018, the staff of the Joint Committee on Taxation released the

“General Explanation of Public Law No. 115-97 (JCS-1-18),” colloquially known as the “Blue

Book.” The Joint Committee staff wrote: “[I]t is intended that no deduction or credit is allowed

for taxes associated with earnings and profits that, by reason of section 965(b), are not included

in income.” Id. at 362. The Blue Book further stated that “[a] technical correction may be needed

to reflect this intent.” Id. at 362 n.1695. The Blue Book shows that the text of the statute as

enacted did not eliminate foreign tax credits on Offset Earnings, and that to impose a

requirement like the one in the Final Rule, Congress needed to amend section 965—in other

words, the Blue Book shows that the IRS and Treasury lacked the authority to impose such a

requirement on their own.

       35.     Some in Congress reached the same conclusion. On January 2, 2019, the former

Chairman of the House Ways and Means Committee released a discussion draft of the “Tax

Technical and Clerical Corrections Act” (the “Draft Technical Corrections Bill”). The Draft

Technical Corrections Bill proposed to add new section 965(g)(5)—“Denial of foreign tax credit

with respect to certain amounts treated as previously taxed income.” Proposed section 965(g)(5)

provided that “[n]o credit shall be allowed under section 901 for any taxes paid or accrued (or

treated as paid or accrued) with respect to any amount described in subsection (b)(4)(A).” Thus,

proposed section 965(g)(5) was essentially identical to the Final Rule. The Draft Technical

Corrections Bill proposed to add a completely new substantive subsection to section 965 that was




                                               13
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 14 of 32                    PageID 14




noticeably absent from and contrary to the statutory text as enacted. To date, almost three years

after the TCJA was enacted, Congress has not enacted this or any other “technical correction” to

section 965 addressing this issue.

       36.     On February 5, 2019, the IRS and Treasury published in the Federal Register

“Regulations Regarding the Transition Tax Under Section 965 and Related Provisions,” 84 Fed.

Reg. 1838 (the “Final Section 965 Regulations”). These regulations included the Final Rule. The

IRS and Treasury finalized the Proposed Rule without substantive amendment. The Final Rule

provided as follows:

       Foreign income taxes deemed paid by a domestic corporation under section
       960(a)(3) with respect to a distribution of section 965(a) previously taxed
       earnings and profits or section 965(b) previously taxed earnings and profits
       include only the foreign income taxes paid or accrued by an upper-tier corporation
       with respect to a distribution of section 965(a) previously taxed earnings and
       profits or section 965(b) previously taxed earnings and profits from a lower-tier
       foreign corporation. No credit is allowed under section 960(a)(3) or any other
       section for foreign income taxes that would have been deemed paid under section
       960(a)(1) with respect to the portion of a section 965(a) earnings amount that is
       reduced under § 1.965-1(b)(2) or § 1.965-8(b).15

       37.     The Final Section 965 Regulations provided that they would “generally apply

beginning the last taxable year of a foreign corporation that begins before January 1, 2018, and

with respect to a United States person, beginning the taxable year in which or with which such

taxable year of the foreign corporation ends.” 84 Fed. Reg. at 1868.

                       FACTS SUPPORTING CLAIMS FOR RELIEF

                                     The FY18 Distributions

       38.     In June 2017, the worldwide operations of TNT Express B.V. (“TNT Express”),

an indirect wholly owned subsidiary of FedEx Corporation acquired in May 2016, were


15“Regulations Regarding the Transition Tax Under Section 965 and Related Provisions,” 84
Fed. Reg. 1838, 1901 (Feb. 5, 2019).


                                                14
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 15 of 32                       PageID 15




significantly affected by the cyberattack known as NotPetya. The NotPetya cyberattack reduced

FedEx Corporation’s operating profit by an estimated $400 million in the first half of FY18,

primarily from loss of revenue due to decreased shipments in the TNT Express network and

incremental costs to restore information-technology systems. To provide additional liquidity in

the U.S. following the NotPetya cyberattack, the FedEx Group engaged in the following

transactions (collectively, the “FY18 Distributions”), which were treated as distributions.

       39.        On October 20, 2017, Federal Express Holding (Netherlands) C.V. (“HoldCo

CV”), a Netherlands partnership that was treated as a CFC for U.S. federal income tax purposes,

distributed $156,966,430 by issuing a promissory note to Federal Express International

(Netherlands) C.V. (“FP CV”), a Netherlands partnership that was treated as a partnership for

U.S. federal income tax purposes. FP CV then assigned the promissory note to FedEx

Corporation as payment of $156,966,430 of interest accrued on a prior note from FedEx

Corporation to FP CV. (Promissory notes were used for administrative ease; cash transfers to

satisfy the notes in these October 2017 transactions were made in November 2017.) These

transactions, which constituted distributions to FedEx, are referred to as the “October 2017

Distributions.”

       40.        On May 31, 2018, FP CV sold all of its limited partnership interests in Federal

Express International Financing (Netherlands) C.V. (“FinCo CV”), a Netherlands partnership

treated as a CFC for U.S. federal income tax purposes, to HoldCo CV in exchange for

$1,860,257,580, consisting of (i) $447,282,550 in cash and (ii) shares in HoldCo CV valued at

$1,412,975,030. The cash consideration constituted a distribution to FedEx. These transactions

are referred to as the “May 2018 Distributions.”




                                                   15
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 16 of 32                    PageID 16




        41.      As a result of the FY18 Distributions, FedEx was treated as receiving

$604,248,980 of earnings and profits excluded from income under section 959 in FY18. Of that

$604,248,980, $263,168,456 was excluded from income under section 965(b)(4)(A), which

characterized that $263,168,456 of earnings and profits as PTI for purposes of applying section

959. That $263,168,456 amount constituted Offset Earnings of FedEx in the context of the

section 965 transition tax.

        42.      Separately, section 960(a) (as in effect at the time of the FY18 Distributions)

addressed the treatment of foreign taxes paid in association with FedEx’s Offset Earnings.

FedEx’s CFCs had paid $232,904,450 of foreign taxes associated with FedEx’s Offset Earnings

included in the FY18 Distributions. That $232,904,450 of foreign taxes constituted creditable

income taxes under sections 902 and 960; these provisions thus applied to the FY18

Distributions.

        43.      Because section 960(a)(1) required an actual inclusion in income under section

951(a), and section 965 did not actually include Offset Earnings in income under section 951(a),

section 960(a)(1) did not apply. Thus, FedEx had not previously claimed a credit for foreign

taxes actually paid associated with FedEx’s Offset Earnings included in the FY18 Distributions.

        44.      Rather, under section 960(a)(3), when the FY18 Distributions were made to the

U.S., FedEx was deemed to have paid $232,904,450 of foreign taxes on FedEx’s Offset Earnings

included in the FY18 Distributions, and FedEx was entitled to foreign tax credits in that same

amount under section 902, which provided to certain U.S. shareholders a credit for foreign taxes

paid by certain foreign corporations.




                                                16
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 17 of 32                     PageID 17




                                     FedEx’s Tax Returns

       45.      On March 14, 2019, FedEx timely filed a Form 1120, U.S. Corporation Income

Tax Return for FY18 (the “Original FY18 Tax Return”). 16

       46.      FedEx’s Original FY18 Tax Return claimed foreign tax credits in the amount of

$211,331,158.

       47.      On April 17, 2020, FedEx electronically filed a Form 1120-X, Amended U.S.

Corporation Income Tax Return for FY18 (the “Amended FY18 Tax Return”). The IRS received

the Amended FY18 Tax Return on April 17, 2020, as established in an Electronic Return

Acknowledgment that FedEx received from the IRS on April 17, 2020.

       48.      The Amended FY18 Tax Return shows taxable income of $746,387,668, which

reflects an increase (relative to the Original FY18 Tax Return) of $13,188,022 for Subpart F

deemed inclusions and partnership allocations, which increased income tax before credits by

$3,851,986. The additional Subpart F inclusion resulted in additional taxes deemed paid. The

Original FY18 Tax Return also overstated foreign tax credits with respect to certain entities in




16 FedEx operates using a fiscal year tax year ending May 31 (a tax year ending on the last day of
any month other than December), and thus, FedEx was required to file its FY18 Form 1120 U.S.
Corporation Income Tax Return by the fifteenth day of the fourth month after the close of the
fiscal year (September 15, 2018). Section 6072(a). A corporation, however, is entitled to an
automatic extension of six months for filing its Form 1120 U.S. Corporate Income Tax Return,
provided the corporation files an application on Form 7004 (Application for Automatic
Extension of Time to File Corporation Income Tax Return) before the return due date. See
section 6081(b); Treas. Reg. § 1.6081-3(a). When FedEx filed a Form 7004 for its FY18 tax
year, FedEx’s FY18 Form 1120 U.S. Corporation Income Tax Return due date was extended to
March 15, 2019. By March 15, 2019, the IRS had not yet released a 2018 Form 1120 U.S.
Corporation Income Tax Return. As a result, FedEx used the 2017 Form 1120 U.S. Corporation
Income Tax Return to file its FY18 Form 1120 U.S. Corporation Income Tax Return. Similarly,
FedEx used the 2018 Form 1120 U.S. Corporation Income Tax Return to file its FY19 Form
1120 U.S. Corporation Income Tax Return.


                                               17
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 18 of 32                      PageID 18




the Netherlands and the net tax liability (credit) under section 965 (as determined under section

965(h)(6)).17

       49.      On its Amended FY18 Tax Return, FedEx redetermined its foreign-source income

and accordingly increased foreign-source income by $210,325,427, including the additional

Subpart F inclusion referenced in paragraph 48. Most of the additional foreign-source income

was reclassified as a domestic loss; therefore, FedEx was able to increase its foreign tax credit by

only $4,434,297. The Amended FY18 Tax Return claimed foreign tax credits in the amount of

$215,765,455.

       50.      On the Amended FY18 Tax Return, the general business credit was reduced by

$436,733 as a result of the increased foreign tax credit and increased taxable income

adjustments.

       51.      As a result of the adjustments described in paragraphs 48 through 50, FedEx

overpaid its FY18 taxes by $145,578. Accordingly, the Amended FY18 Tax Return claimed a

refund of $145,578.

       52.      Exhibit 1 contains the pages of the Amended FY18 Tax Return that describe the

basis for the refund claim. Those statements are incorporated in this Complaint by reference.

       53.      On March 5, 2020, FedEx timely filed a Form 1120, U.S. Corporation Income

Tax Return for FY19 (the “Original FY19 Tax Return”).

       54.      FedEx’s Original FY19 Tax Return claimed foreign tax credits in the amount of

$167,496,358.




17 The Amended FY18 Tax Return adjustments for the foreign-tax-credit overstatements partially
offset by the additional taxes deemed paid from the Subpart F inclusion resulted in a net
reduction of $24,572,539 to the foreign-tax-credit carryforward to FY19.


                                                18
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 19 of 32                     PageID 19




       55.     On April 17, 2020, FedEx electronically filed a Form 1120-X, Amended U.S.

Corporation Income Tax Return for FY19 (the “Amended FY19 Tax Return”). The IRS received

the Amended FY19 Tax Return on April 17, 2020, as established in an Electronic Return

Acknowledgment that FedEx received from the IRS on April 17, 2020.

       56.     On FedEx’s Original FY18 Tax Return and Original FY19 Tax Return, FedEx

treated the Final Rule as if it were valid and paid the full amount of tax owed for FY18 and FY19

on that basis. FedEx did not claim any of the $232,904,450 of foreign tax credits on its Offset

Earnings on its Original FY18 Tax Return or on its Original FY19 Tax Return. On FedEx’s

Amended FY18 Tax Return and Amended FY19 Tax Return, FedEx treated the Final Rule as

being invalid. Because FedEx was not able to use any of the $232,904,450 of foreign tax credits

on the Offset Earnings in FY18, FedEx carried the credits forward and claimed $145,521,685 of

the $232,904,450 of foreign tax credits on the Amended FY19 Tax Return. Specifically, FedEx’s

Amended FY19 Tax Return claimed foreign tax credits in the amount of $288,445,504.

       57.     Because the Final Rule is invalid, FedEx’s FY19 tax liability was overstated, and

therefore, FedEx overpaid its taxes on its Original FY19 Tax Return. Specifically, FedEx

overpaid its FY19 taxes by $89,006,415. (The overpayment on the Amended FY19 Tax Return is

less than the additional foreign tax credits claimed of $145,521,685 associated with FedEx’s

Offset Earnings due to the net reduction to the foreign-tax-credit carryforward of $24,572,539 on

the Amended FY18 Tax Return, and a decrease to the general business credit of $31,942,731 as a

result of the increased foreign tax credits claimed on the Amended FY19 Tax Return.)

       58.     Exhibit 2 contains the pages of the Amended FY19 Tax Return that describe the

basis for the refund claim. Those statements are incorporated in this Complaint by reference.




                                               19
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 20 of 32                         PageID 20




       59.      Under section 6532, a taxpayer must wait at least six months from the date of

filing the refund claim to file a refund suit. FedEx filed its Amended FY18 Tax Return and its

Amended FY19 Tax Return on April 17, 2020. As of the date of this Complaint, the six-month

period has expired. This refund suit is therefore timely filed within the requirements of the Code.

                               The Administrative Procedure Act

             The Final Rule Exceeds the IRS and Treasury’s Rulemaking Authority
                                 and Is Contrary to Statute.

       60.      Under the APA, agency regulations are invalid and must be set aside to the extent

they are “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right.”

5 U.S.C. § 706(2)(C).

       61.      Courts review an agency’s interpretation of a statute under the framework laid out

in Chevron U.S.A. Inc. v. Nat. Resources Def. Council, 467 U.S. 837 (1984). Under Chevron’s

two-step test, courts must invalidate and set aside regulations that are contrary to the underlying

statute. See, e.g., Allen v. Sec’y of Health & Human Servs., 837 F.2d 267, 269 (6th Cir. 1988).

Under Chevron step one, when a court “ascertains that Congress had an intention on the precise

question at issue, that intention is the law and must be given effect.” Chevron, 467 U.S. at 843

n.9. Only if the court has applied the traditional tools of statutory construction and determined

that the statute is ambiguous does the court proceed to Chevron step two, which asks “whether

the agency’s answer is based on a permissible construction of the statute.” Id. at 843.

       62.      The Final Rule is contrary to the text of section 965(b)(4)(A) and thus fails

Chevron step one.

       63.      Section 965(b)(4)(A) provides that Offset Earnings are treated as having been

included in income for only one limited purpose—“for purposes of applying section 959.” The

Final Rule attempts to override this plain language by substituting “for purposes of this title” in



                                                  20
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 21 of 32                      PageID 21




place of the actual statutory text. When Congress intends for a particular provision to apply for

all purposes, it says so specifically. Notably, Congress used that broader formulation—“for

purposes of this title”—in section 965(b)(4)(B), the subsection of section 965 that immediately

follows section 965(b)(4)(A).

       64.     Further, Congress considered the precise question of how to treat foreign tax

credits for purposes of section 965 in section 965(g), which expressly disallows a portion of the

credits otherwise allowed against a section 965(a) inclusion. By describing how foreign tax

credits apply under section 965, Congress demonstrated it was aware of, and had fully accounted

for, the interaction between the transition tax and the foreign-tax-credit regime.

       65.     Nothing in the legislative history suggests that Congress intended to effect the

policy reflected in the Final Rule.

       66.     The Final Rule is also inconsistent with the foreign-tax-credit system’s purpose,

which is to avoid double taxation faced by U.S. multinationals as a result of operating abroad.

Because Offset Earnings are not exempt from U.S. taxation (as explained below), the foreign-tax

burden faced by U.S. multinationals as a result of operating abroad is not fully offset without

credits for foreign taxes paid on Offset Earnings. If such credits were denied, U.S. companies

would be subject to taxation in both their country of residence and in the country from which the

income is sourced. As a consequence, they would face a higher tax burden on foreign-source

income than they would have faced had they been subject to tax in only one of the jurisdictions.

       67.     Offset Earnings are subject to tax in the U.S. Specifically, Offset Earnings will be

taxed upon distribution through the consumption of basis under section 961(b). 18 Under section



18Tax “basis” is often associated with the cost to buy an asset. For instance, if a taxpayer pays
$50 for a share of stock, then that $50 is the taxpayer’s basis in the stock. If the taxpayer
subsequently sells the stock for $75, then the taxpayer is subject to U.S. federal income tax on

                                                 21
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 22 of 32                      PageID 22




961(a), when a U.S. shareholder includes its CFC’s Subpart F earnings in U.S. taxable income,

the U.S. shareholder correspondingly increases its basis in the stock of the CFC to which the

income relates. Under section 961(b), when the CFC subsequently distributes its Subpart F

earnings as PTI, the U.S. shareholder decreases its basis in the stock of the CFC to the extent of

the distribution. Section 961 thereby keeps in balance a U.S. shareholder’s basis in the stock of a

CFC so that the U.S. shareholder is not again taxed on the value of undistributed PTI if the CFC

stock is sold. Because Offset Earnings are not actually included in income under section 951(a),

a U.S. shareholder does not increase its basis in the relevant CFC’s stock under section 961(a) by

the amount of PTI created under section 965(b)(4)(A) (which the IRS and Treasury

acknowledge). Nevertheless, when that CFC distributes Offset Earnings, the U.S. shareholder’s

basis in its stock is decreased under section 961(b) by the amount of PTI distributed. Thus, the

creation and distribution of section 965(b) PTI only decreases the U.S. shareholder’s basis in the

CFC stock under section 961(b), thereby increasing gain (or decreasing loss) on a subsequent

sale of that stock or on distributions that exceed basis.

          68.   Similarly, the Final Section 965 Regulations do not treat Offset Earnings as

having been included in income under section 951(a) for purposes of applying section 986(c),

which pertains to foreign-currency gain or loss on distributions of PTI. See Treas. Reg. §

1.986(c)-1(c). Again, if Offset Earnings were treated as having been included in income under

section 951(a) for all purposes of the Code (as asserted by the IRS and Treasury), distributions of

section 965(b) PTI would require recognition of foreign-currency gain or loss under section

986(c).


only the $25 difference between the “amount realized” of $75 and the basis of $50. Accordingly,
basis is a valuable tax attribute because it can decrease taxable gain or increase taxable loss. A
copy of old section 961 is included in the attached Appendix.


                                                  22
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 23 of 32                       PageID 23




       69.     Further, as part of the overarching policy goal of encouraging companies to bring

foreign earnings back to the U.S., Congress incentivized repatriation of section 965(b) PTI by

structuring the transition tax to authorize credits for foreign taxes paid with respect to Offset

Earnings only when the CFC distributes the section 965(b) PTI. The Final Rule eliminates this

incentive for repatriation. Indeed, the Final Rule creates disincentives for such repatriation due to

the net basis decrease caused by distributions of section 965(b) PTI—a result that undermines the

foreign-tax-credit regime and the intentions of the TCJA.

       70.     The Final Rule is also contrary to the text of section 960(a)(3). Section 960(a)(3),

which applied to the FY18 Distributions, applied to “any” foreign taxes paid “on or with respect

to the accumulated profits” that were “excluded from gross income under section 959(a)” as long

as such taxes were not previously deemed paid by the domestic corporation. The plain text of

section 960(a)(3) contradicted the IRS and Treasury’s contention that the statute applied only to

taxes (such as foreign withholding taxes) imposed on an upper-tier foreign corporation upon

distributions of PTI from a lower-tier foreign corporation. Indeed, the term “any” indicates that

section 960(a)(3) applied broadly to all distributions covered by its text. And the phrase “with

respect to” shows that the foreign taxes paid needed to be only generally related to the

accumulated profits that were distributed. The Final Rule’s attempt to narrow the reach of

section 960(a)(3) contradicts the plain statutory text.

       71.     Based on the foregoing, the Final Rule is contrary to statute and in excess of

statutory authority under 5 U.S.C. § 706(2)(C), and therefore must be set aside.

              The Final Rule Is Arbitrary, Capricious, an Abuse of Discretion,
                              or Otherwise Contrary to Law.

       72.     Under 5 U.S.C. § 706(2)(A), agency regulations must be set aside if they are

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law.”



                                                  23
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 24 of 32                      PageID 24




       73.     An agency regulation is arbitrary and capricious if the agency fails to provide a

reasoned explanation for a regulation. 5 U.S.C. § 706(2)(A); Motor Vehicle Mfrs. Ass’n of the

United States, Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983).

       74.     The Final Rule is arbitrary and capricious under 5 U.S.C. § 706(2)(A).

       75.     The IRS and Treasury failed to provide a reasoned explanation for the Final Rule.

The IRS and Treasury’s statements in the preamble to the Final Section 965 Regulations for

rejecting requests for withdrawal of the Proposed Rule do not provide a reasoned explanation for

the Final Rule. See 84 Fed. Reg. 1838, 1857-58 (Feb. 5, 2019).

       76.     First, in the preamble to the Final Section 965 Regulations, the IRS and Treasury

incorrectly assert that Offset Earnings are exempt from U.S. taxable income. 84 Fed. Reg. at

1857. They are not. As noted above, a distribution of section 965(b) PTI reduces basis under

section 961(b), thereby creating increased gain (or decreased loss) on a subsequent sale or on a

distribution in excess of reduced basis. Thus, credits for foreign taxes paid on Offset Earnings

are necessary to avoid double taxation.

       77.     Second, in the preamble to the Final Section 965 Regulations, the IRS and

Treasury assert that foreign taxes on Offset Earnings were deemed paid under section 960(a)(1),

resulting in those taxes not being available to be deemed paid again under section 960(a)(3). 84

Fed. Reg. at 1857. However, section 960(a)(1) provided a credit for foreign taxes paid only if an

amount of foreign earnings “is included under section 951(a)(1).” Offset Earnings are not

included in income under section 951(a); accordingly, section 960(a)(1) does not apply here. The

IRS and Treasury cannot rewrite Code provisions. Nor can they substitute their policy choice for

that of Congress. Under section 965(b)(4)(A), Offset Earnings are treated as PTI solely “for

purposes of applying section 959,” and not for purposes of mandating an inclusion in income




                                                24
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 25 of 32                    PageID 25




under section 951(a). What this means under the Code as written and approved by Congress is

that a credit is allowed under section 960(a)(3) and not under section 960(a)(1).

       78.     In the alternative, in response to the IRS and Treasury’s second assertion, if the

IRS and Treasury are correct that Offset Earnings should be treated as having resulted in foreign

taxes deemed paid under section 960(a)(1), then such foreign taxes deemed paid would have

been creditable under section 901. If so, then FedEx is entitled to a refund of $89,006,415 under

section 960(a)(1). The IRS and Treasury’s fiction of deeming foreign taxes on Offset Earnings as

paid under section 960(a)(1), while simultaneously disallowing foreign tax credits for those

deemed-paid foreign taxes, highlights the arbitrariness of the IRS and Treasury’s statements in

the preamble to the Final Section 965 Regulations and their position more broadly.

       79.     Third, in the preamble to the Final Section 965 Regulations, the IRS and Treasury

assert that section 960(a)(3) cannot be applied independently of section 959 and therefore

sections 951 and 960(a)(1) apply. 84 Fed. Reg. at 1857. That is incorrect. Section 965(b)(4)(A)

bypasses section 951(a) and excludes Offset Earnings from income under section 959(a). Section

960(a)(1) also does not apply to Offset Earnings. Section 960(a)(1) applies only to amounts

actually “included in income under section 951(a).” (Emphasis added.) But Offset Earnings are

not actually included in income under section 951(a). If they were, then credits on Offset

Earnings would have been immediately available on the application of the section 965 transition

tax. Instead, foreign tax credits arise only when Offset Earnings are distributed from a foreign

subsidiary to its U.S. shareholder. Because section 960(a)(1) does not apply, that leaves section

960(a)(3) to determine whether credits for foreign taxes paid on Offset Earnings are available.

Section 960(a)(3) applies to “[a]ny portion of a distribution from a foreign corporation received

by a domestic corporation which is excluded from gross income under section 959(a).”




                                                25
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 26 of 32                        PageID 26




(Emphasis added.) Section 965(b)(4)(A) provides that Offset Earnings constitute PTI under

section 959(a)—i.e., section 965(b)(4)(A), on its own, excludes Offset Earnings from gross

income under section 959(a). Consequently, section 960(a)(3) provides a credit for foreign taxes

paid on Offset Earnings.

       80.     Fourth, the IRS and Treasury assert that credits related to Offset Earnings are used

only to offset other unrelated foreign-source income because Offset Earnings are not subject to

U.S. tax. 84 Fed. Reg. at 1857. However, Offset Earnings are in fact taxed through the utilization

of deficits (a valuable tax attribute) under section 965(b), and section 965(b) PTI is further taxed

via capital gain or through the consumption of basis under section 961(b). Allowing credits on

Offset Earnings is the only way to prevent double taxation and make taxpayers whole.

       81.     The IRS and Treasury’s additional assertions in the preamble to the Final Section

965 Regulations are also without merit.

       82.     An agency rule is arbitrary and capricious if it treats similarly situated entities

differently without reasoned explanation. Good Fortune Shipping SA v. Commissioner, 897 F.3d

256, 264-65 (D.C. Cir. 2018); Burlington N. & Santa Fe. Ry. v. Surface Transportation Bd. , 403

F.3d 771, 777 (D.C. Cir. 2005) (“Where an agency applies different standards to similarly

situated entities and fails to support this disparate treatment with a reasoned explanation and

substantial evidence in the record, its action is arbitrary and capricious and cannot be upheld.”).

       83.     In addition to the IRS and Treasury’s statements in the preamble to the Final

Section 965 Regulations as to why they did not withdraw the Proposed Rule, the IRS and

Treasury failed to provide a reasoned explanation for treating similarly situated taxpayers

differently under the Final Rule. First, the Final Rule discriminates against a U.S. taxpayer that

chose to operate through a CFC rather than through a foreign branch. That discriminatory




                                                 26
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 27 of 32                      PageID 27




treatment is due to the fact that a U.S. taxpayer that chose to operate through a foreign branch is

deemed to pay 100% of the foreign taxes imposed on the branch, and is thus entitled to credits

for the taxes paid. In contrast, a U.S. taxpayer that chose to operate through a CFC is entitled to

only a portion of the CFC’s foreign tax credits as a result of section 965. Second, the Final Rule

imposes a disproportionate burden on taxpayers with high-taxed foreign earnings by forcing

taxpayers with such earnings to bear a disproportionate amount of the cost of transitioning to a

new tax system for international income under the TCJA.

       84.     Based on the foregoing, the Final Rule is arbitrary and capricious under 5 U.S.C.

§ 706(2)(A), and therefore must be set aside.

       The IRS and Treasury Violated the APA’s Notice-and-Comment Rulemaking
                     Requirements in Promulgating the Final Rule .

       85.     Under 5 U.S.C. § 706(2)(D), agency regulations must be set aside if they were

promulgated “without observance of procedure required by law.” The APA requires an agency to

provide notice and an opportunity to comment before the agency can implement rules that have

the force and effect of law. 5 U.S.C. § 553.

       86.     In promulgating the Final Rule, the IRS and Treasury did not comply with the

notice-and-comment rulemaking requirements of 5 U.S.C. § 553. Consequently, the IRS and

Treasury issued the Final Rule without observance of procedure required by law under 5 U.S.C.

§ 706(2)(D).

       87.     At no point in the rulemaking process did the IRS and Treasury give real and

meaningful consideration to alternative views from interested parties.

       88.     The IRS and Treasury reached a conclusion about the Proposed Rule before they

received a single comment.




                                                27
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 28 of 32                      PageID 28




       89.     While the IRS and Treasury purported to welcome comments to the Proposed

Rule, only nine days after the comment period closed, senior Treasury officials stated that their

views about the Proposed Rule had not changed as a result of the comments. Those statements

show that the comment process was an empty formality.

       90.     In addition, the IRS and Treasury failed to address the comments that interested

parties made regarding how the Proposed Rule was contrary to the plain text of the Code. An

agency must respond to comments that challenge a fundamental premise. See Perez v. Mortg.

Bankers Ass’n, 575 U.S. 92, 96 (2015) (“An agency must consider and respond to significant

comments received during the period for public comment.”).

       91.     Adding insult to injury, the IRS and Treasury also purported to make the Final

Rule retroactive “beginning the last taxable year of a foreign corporation that begins before

January 1, 2018, and with respect to a United States person, beginning the taxable year in which

or with which such taxable year of the foreign corporation ends.” 84 Fed. Reg. at 1868. The only

authority the IRS and Treasury cited was section 7805(b)(2). But that section does not grant

affirmative authority to make a regulation retroactive. Instead, it applies only if the IRS and

Treasury otherwise have retroactive rulemaking authority; if so, then the IRS and Treasury can

issue a rule that relates back to the date of the statute as long as the IRS and Treasury issue the

rule within 18 months of the enactment of the statute. The IRS and Treasury’s attempt to fiat

retroactivity contradicts the APA, which generally requires that a regulation cannot be effective

until 30 days after the final rule is published in the Federal Register. 5 U.S.C. § 553(d). Because

the IRS and Treasury were not authorized to apply the Final Rule retroactively, and because the

APA precluded the Final Rule from taking effect until 30 days after February 5, 2019 (when the




                                                28
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 29 of 32                     PageID 29




IRS and Treasury issued the Final Rule), the IRS and Treasury cannot apply the Final Rule to the

transactions at issue here, all of which occurred before February 5, 2019.

          92.    Based on the foregoing, the Final Rule is procedurally defective under 5 U.S.C. §

706(2)(D), and therefore must be set aside.

                                              COUNT I

                                           FY18 Refund

          93.    The allegations set forth in paragraphs 1 through 92 above are incorporated by

reference in this Count I.

          94.    FedEx made a full payment of U.S. federal income tax for FY18. See 28 U.S.C. §

1346(a)(1); Flora v. United States, 362 U.S. 145, 150, 177 (1960).

          95.    FedEx properly treated the Final Rule as invalid on the Amended FY18 Tax

Return.

          96.    The Amended FY18 Tax Return correctly reflects the tax owed by FedEx for

FY18 pursuant to the Code.

          97.    FedEx’s claim for refund for FY18 was made in proper form. See Treas. Reg. §

301.6402-3(a)(2).

          98.    The Amended FY18 Tax Return was a timely filed refund claim under section

6511.

          99.    This action is timely commenced within the applicable period of limitations under

section 6532(a).

          100.   The Amended FY18 Tax Return resulted in an overpayment of tax for FY18 in

the amount of $145,578. FedEx demands a refund of this amount.




                                                29
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 30 of 32                     PageID 30




                                            COUNT II

                                           FY19 Refund

          101.   The allegations set forth in paragraphs 1 through 100 above are incorporated by

reference in this Count II.

          102.   FedEx made a full payment of U.S. federal income tax for FY19. See 28 U.S.C. §

1346(a)(1); Flora, 362 U.S. at 177.

          103.   FedEx properly treated the Final Rule as invalid on the Amended FY19 Tax

Return.

          104.   The Amended FY19 Tax Return correctly reflects the tax owed by FedEx for

FY19 pursuant to the Code.

          105.   FedEx’s claim for refund for FY19 was made in proper form. See Treas. Reg. §

301.6402-3(a)(2).

          106.   The Amended FY19 Tax Return was a timely filed refund claim under section

6511.

          107.   This action is timely commenced within the applicable period of limitations under

section 6532(a).

          108.   The Amended FY19 Tax Return resulted in an overpayment of tax for FY19 in

the amount of $89,006,415. FedEx demands a refund of this amount.




                                                30
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 31 of 32                       PageID 31




                                     REQUEST FOR RELIEF

        WHEREFORE, FedEx respectfully requests the following relief:

        A.      A judgment by the Court that, under 5 U.S.C. § 706(2)(C), the Final Rule is in

excess of statutory jurisdiction, authority, or limitations, and is therefore invalid;

        B.      A judgment by the Court that, under 5 U.S.C. § 706(2)(A), the Final Rule is

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, and is

therefore invalid;

        C.      A judgment by the Court that the Final Rule did not comply with the notice-and-

comment rulemaking requirements of 5 U.S.C. § 553, was without observance of procedure

required by law under 5 U.S.C. § 706(2)(D), and is therefore invalid;

        D.      A judgment by the Court in favor of Plaintiff and against the Defendant in the

amount of $145,578 (identified as an overpayment of taxes on the Amended FY18 Tax Return),

plus interest, or such greater amount as the Court may determine, be determined and held

satisfied;

        E.      A judgment by the Court in favor of Plaintiff and against the Defendant in the

amount of $89,006,415 (identified as an overpayment of taxes on the Amended FY19 Tax

Return), plus interest, or such greater amount as the Court may determine, be determined and

held satisfied; and

        F.      Any other legal or equitable relief to which FedEx is justly entitled and which the

Court deems proper.




                                                   31
Case 2:20-cv-02794-SHM-tmp Document 1 Filed 11/02/20 Page 32 of 32        PageID 32




                                   Respectfully submitted,

                                   /s/Joseph B. Judkins
                                   JOSEPH B. JUDKINS
                                     Tennessee Bar No. 033183
                                     joseph.judkins@bakermckenzie.com
                                     Attorney of Record
                                   GEORGE M. CLARKE
                                    D.C. Bar No. 480073
                                     george.clarke@bakermckenzie.com
                                   B AKER & M CKENZIE LLP
                                   815 Connecticut Avenue, N.W.
                                   Washington, DC 20006
                                   Tel: (202) 452-7000
                                   Fax: (202) 452-7074

                                   CAM ERON C. REILLY
                                    Illinois Bar No. 6321364
                                    cameron.reilly@bakermckenzie.com
                                   B AKER & M CKENZIE LLP
                                   300 East Randolph Street, Suite 5000
                                   Chicago, IL 60601
                                   Tel: (312) 861-8000
                                   Fax: (312) 861-2899

                                   RICHARD R. ROBERTS
                                    Tennessee Bar No. 015008
                                    rrroberts2@fedex.com
                                    Tel: (901) 434-8575
                                    Fax: (901) 434-4523
                                   FEDEX EXPRES S
                                   3620 Hacks Cross Road
                                   Building B, 3rd Floor
                                   Memphis, TN 38125

                                   Attorneys for Plaintiff,
                                          FedEx



Dated: November 2, 2020




                                     32
